Exhibit RESEARCH AND DEVELOPMENT AGREEMENT (for the preparation and utilisation of a work subject to copyright protection) (hereinafter: Agreement) Entered into by and between SZEPESSY György (Place and date of birth: Budapest, 3 December 1948, residing at: 1053 Budapest, Kecskeméti u. 6., Mother’s name: SZENDREI Borbála, social security number: 014565722, tax identification code: 8299212286) (hereinafter: Contractor), on the one hand; and VIDATECHTechnológiai Kutató, Fejlesztő és SzolgáltatóKorlátolt
